                                                                     Case 2:17-cv-01700-RFB-BNW Document 186 Filed 12/26/19 Page 1 of 3



                                                                1 Marquis Aurbach Coffing
                                                                  Nick D. Crosby, Esq.
                                                                2 Nevada Bar No. 8996
                                                                  Jackie V. Nichols, Esq.
                                                                3 Nevada Bar No. 14246
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  ncrosby@maclaw.com
                                                                6 jnichols@maclaw.com
                                                                    Attorneys for LVMPD Defendants
                                                                7
                                                                                          UNITED STATES DISTRICT COURT
                                                                8
                                                                                                DISTRICT OF NEVADA
                                                                9
                                                                  JOSHUA CRITTENDON,                                  Case Number:
                                                               10                                               2:17-cv-01700-RFB-BNW
                                                                                             Plaintiff,
                                                               11
MARQUIS AURBACH COFFING




                                                                          vs.
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  JOE LOMBARDO, et al.,
                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                             Defendants.
                                                               14

                                                               15                               STIPULATION AND ORDER
                                                               16         Plaintiff Joshua Crittendon, by and through his counsel of record, Seth M.
                                                               17 Strickland,   Esq.,   Defendants   Las   Vegas       Metropolitan    Police     Department        (the
                                                               18 “Department”), Rogers, Sanchez, Torres, Brown, Patimeteeporn, Senior, Trost, Verduzco,

                                                               19 Binko, Reynolds, Johnson and Williams (collectively “LVMPD Defendants”), by and
                                                               20 through their counsel of record, Nick D. Crosby, Esq. and Jackie V. Nichols, Esq., of

                                                               21 Marquis Aurbach Coffing, and Defendant Larry Williamson, M.D., by and through his

                                                               22 counsel of record, S. Brent Vogel, Esq. and Katherine J. Gordon, Esq., of Lewis Brisbois

                                                               23 Bisgaard Smith, hereby stipulate to the following:

                                                               24 . . .

                                                               25 . . .

                                                               26 . . .

                                                               27 . . .
                                                                                                           Page 1 of 3
                                                                                                                              MAC:14687-077 3931733_1 12/26/2019 10:57 AM
                                                                     Case 2:17-cv-01700-RFB-BNW Document 186 Filed 12/26/19 Page 2 of 3



                                                                1          1.     As a result of the upcoming holidays and counsels’ availability, the parties
                                                                2 have agreed to extend the Court ordered Status Report deadline from December 27, 2019 to

                                                                3 January 3, 2020 (ECF No. 185).

                                                                4          IT IS SO STIPULATED.
                                                                5 Dated this 26th day of December, 2019           Dated this 26th day of December, 2019
                                                                6                                                 MARQUIS AURBACH COFFING

                                                                7 By:       /s/ Seth Strickland                   By:      /s/ Jackie V. Nichols
                                                                        Seth M. Strickland, Esq.                        Nick D. Crosby, Esq.
                                                                8       Nevada Bar No. 14768                            Nevada Bar No. 8996
                                                                        400 South Fourth Street, Suite 500              Jackie V. Nichols, Esq.
                                                                9       Las Vegas, Nevada 89101                         Nevada Bar No. 14246
                                                                        Pro Bono Counsel for Plaintiff Joshua           10001 Park Run Drive
                                                               10       Crittendon                                      Las Vegas, Nevada 89145
                                                               11                                                       Attorneys for LVMPD Defendants
MARQUIS AURBACH COFFING




                                                               12 Dated this 26th day of December, 2019
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  LEWIS BRISBOIS BISGAARD SMITH
                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  By:     /s/Katherine Gordon
                                                               14
                                                                      S. Brent Vogel, Esq.
                                                               15     Nevada Bar No. 6858
                                                                      Katherine J. Gordon, Esq.
                                                               16     Nevada Bar No. 5813
                                                                      6385 S. Rainbow Blvd., Suite 600
                                                               17     Las Vegas, Nevada 89118
                                                                      Attorneys for Defendant Larry
                                                               18     Williamson, M.D.
                                                               19
                                                                                                            ORDER
                                                               20
                                                                           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the parties have
                                                               21
                                                                    agreed to extend the deadline of the Court ordered Status Report from December 27, 2019 to
                                                               22
                                                                    January 3, 2020.
                                                               23                                             December
                                                                                                 27th day of ______________________,
                                                                           IT IS SO ORDERED this ____                                   19
                                                                                                                                     20_____.
                                                               24

                                                               25
                                                                                                                _____________________________
                                                               26                                               Magistrate Judge

                                                               27
                                                                                                           Page 2 of 3
                                                                                                                             MAC:14687-077 3931733_1 12/26/2019 10:57 AM
                                                                    Case 2:17-cv-01700-RFB-BNW Document 186 Filed 12/26/19 Page 3 of 3



                                                                1                                CERTIFICATE OF SERVICE
                                                                2         I hereby certify that I electronically filed the foregoing STIPULATION AND
                                                                3 ORDER with the Clerk of the Court for the United States District Court by using the court’s

                                                                4 CM/ECF system on the 26th day of December, 2019.

                                                                5                 I further certify that all participants in the case are registered CM/ECF users
                                                                6 and that service will be accomplished by the CM/ECF system.

                                                                7                 I further certify that some of the participants in the case are not registered
                                                                8 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,

                                                                9 or have dispatched it to a third party commercial carrier for delivery within 3 calendar days

                                                               10 to the following non-CM/ECF participants:

                                                               11                                              N/A
MARQUIS AURBACH COFFING




                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                               /s/ Jackie V. Nichols
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                                An employee of Marquis Aurbach Coffing
                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19
                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27
                                                                                                            Page 3 of 3
                                                                                                                             MAC:14687-077 3931733_1 12/26/2019 10:57 AM
